Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments in light of claim amendment filed 11/23/2021 rejected under 35 USC 112(b) as being indefinite is withdrawn since Applicant has removed the term “current measurement circuit.” The drawing objection has been withdrawn also.
Applicant's arguments in light of claim amendment filed 11/23/2021 have been fully considered but they are not persuasive. 
Applicant appears to argue on pages 5 that the ground terminal 43 of Sato is not in the current path, but is positioned to avoid the current path CR.  Applicant argues that Sato emphasizes that if the ground terminal 43 is placed between the sensing terminals 41, 42, current will flow into the terminals from ground. 
 This argument is not persuasive for the following reasons.  The configuration of Sato includes current flow from the terminal 12 to 11 along the path CR.  Along this path, there are voltage detection terminals 41 and 42 on opposite ends of resistive element SR per para [0015].  The ground terminal 43 is then disposed outside of the pair of voltage detection terminals 41, 42 per para [0017].  Para [0017] further states that ground terminal 43 is arranged outside of the resistive element SR and is specifically positioned downstream of the voltage detection terminals 41 and 42.  This arrangement appears analogous to the pending application which includes terminal electrodes 5a, 5b with terminals T1, T2 respectively arranged on opposite ends of resistive element 3.  Signal line L3 corresponds to the claimed line connected to the 
Sato teaches a current measurement device (Fig. 1-4 Item 1 discloses current sensor 1) which includes a shunt resistor (Fig. 1-4 Item 1 or 3 discloses current sensor includes a bus bar 10 includes a shunt resistor SR) connected to a first and second voltage signal lines (Fig. 1-4 Item 41 and 42 discloses the pair of voltage detection terminals 41 and 42 in the current direction in Paragraph [0015-0016]). The third signal line (Fig. 1-4 Item 43 discloses a ground terminal 43 for electrically connecting the bus bar 10 and the circuit board 20 in Paragraph [0016-0017]). is also connected so that the noise impacting on the shunt current is released from the current path through the third signal line (Fig. 1-4 Item 43 discloses a ground terminal 43 the noise can be released through ground path since the configuration is similar configuration to applicant’s invention.
The examiner would also like to point out Applicant makes no mention of the particular connection format of L1-L3 with respect to the amplifier circuit 27 and shunt resistor shunt resistor 23 as shown in Fig. 1 of Applicant’s drawing as described in Claim 1.

Claim Status
	Claims 1-7 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3	Claims 1-2 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sato (JP 2014/142224 A) in view of Yoshioka et al. (US 2014/0125429 A1).



    PNG
    media_image1.png
    294
    1108
    media_image1.png
    Greyscale

Regarding independent claim 1, Sato teaches a current measurement device (Fig. 1-4 Item 1 discloses current sensor 1) comprising: 
a shunt resistor (Fig. 1-4 Item 1 or 3 discloses current sensor includes a bus bar 10 includes a shunt resistor SR) forming a current path through which a shunt current is flowed shunt resistor (Fig. 1-4 Item 1 or 3 discloses includes a shunt resistor SR);
a first and second voltage signal lines connected to the shunt resistor (Fig. 1-4 Item 41 and 42 discloses the pair of voltage detection terminals 41 and 42 in the current direction in Paragraph [0015-0016]). to detect a voltage signal generated across first and second signal lines (Fig. 1-4 Item 41 and 42 discloses the pair of voltage detection terminals 41 and 42 in the current direction in Paragraph [0015-0016]). by the shunt current flowing through the current path (Fig. 1-4 Item 1 discloses current passing through sensor 1); and
a third signal line (Fig. 1-4 Item 43 discloses a ground terminal 43 for electrically connecting the bus bar 10 and the circuit board 20 in Paragraph [0015-0016]). which is different from the first and second voltage signal lines and (Fig. 1-4 Item 41 and 42 different from ground line 43) connected to the shunt resistor (Fig. 1-4 Item SR) right within the current path wherein the third signal line (Fig. 1-4 Item 43) is also connected to a ground common line (Fig. 1-4 Item 43 discloses a ground terminal 43 in Paragraph [0015-0016]). so that the noise impacting on the shunt current is released from the current path through the third signal line  (Fig. 1-4 Item 43 discloses a ground terminal 43 the noise can be released through ground path in Paragraph [0016-0017]);
However Sato does not explicitly teach an amplifier circuit having first and second input terminals connected respectively to its first and second voltage signal lines for amplification of the voltage signal lines;

    PNG
    media_image2.png
    540
    1164
    media_image2.png
    Greyscale

However, Yoshioka teaches an amplifier circuit having first and second input terminals connected respectively to its first and second voltage signal lines for amplification of the voltage signal lines; (Fig. 11 Item 26 discloses amplifier with signal line 23 a consisting of parallel wire or twisted wire, though power supply line 23 b in Paragraph [0047]].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a shunt resistance type current sensor as taught by Sato to further utilize an amplifier with signal lines on a circuit as taught by Yoshioka in order to raise signal level and to improve S/N ratio in Paragraph [0047]).

Regarding independent claim 2, Sato teaches the current measurement device according to claim 1, 
However Sato does not explicitly teach whereinthe third signal line features of a common-mode noise appearing across the first and second voltage lines to the grounded common line
However, Yoshioka teaches whereinthe third signal line features of a common-mode noise appearing across the first and second voltage lines to the grounded common line (Fig. 11 Item 21 discloses connector 21 so as to raise signal level and to improve S/N ratio. Also, common mode chalk coil 25 may be installed in connector 22i n Paragraph [0047]].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a shunt resistance type current sensor as taught by Sato to further utilize an amplifier with signal lines on a circuit as taught by Yoshioka in order to raise signal level and to improve S/N ratio in Paragraph [0047]).

Regarding independent claim 6, Sato teaches the current measurement device according to claim 1.
However Sato does not explicitly teach wherein each of the first and second voltage signal lines are connected to the input terminals of the amplifier through a resistance. 
However, Yoshioka teaches wherein each of the first and second voltage signal lines are connected to the input terminals of the amplifier through a resistance. (Fig. 11 Item 26 discloses amplifier with signal line 23 a & 23 B that show resistive element for each line in Paragraph [0047]].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a shunt resistance type current sensor as taught by Sato to further utilize an amplifier with signal lines on a circuit as taught by Yoshioka in order to raise signal level and to improve S/N ratio in Paragraph [0047]).
4	Claims 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sato (JP 2014/142224 A) in view of Yoshioka et al. (US 2014/0125429 A1) in further view of Ohashi et al. (US 2010/0072898 A1).

Regarding independent claim 3, Sato teaches the current measurement device according to claim 1, 
However Sato in view of Yoshioka does not explicitly teach wherein the amplifier circuit has a negative power supply terminal connected to the grounded common line.
However, Ohashi teaches wherein the amplifier circuit has a negative power supply terminal connected to the grounded common line. (Fig. 11 Item 19 discloses amplifier is supplied with power supply +V.sub.DD and -V.sub.DD n Paragraph [0054]].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a shunt resistance type current sensor as taught by Sato in view of Yoshioka to further utilize an amplifier with signal lines on a circuit as taught by Ohashi in order to raise signal level and to improve S/N ratio in Paragraph [0047]).
Regarding independent claim 4, Sato teaches the current measurement device according to claim 1, 
However Sato in view of Yoshioka does not explicitly teach wherein the amplifier circuit has a GND terminal connected to the grounded common line.
However, Ohashi teaches wherein the amplifier circuit has a GND terminal connected to the grounded common line. (Fig. 11 Item 19 discloses amplifier connected to another input terminal 20 b, earth potential (ground voltage) is connected. n Paragraph [0054-0055]].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a shunt resistance type current sensor as taught by Sato in view of Yoshioka to further utilize an amplifier with signal lines on a circuit as taught by Ohashi in order to raise signal level and to improve S/N ratio in Paragraph [0047]).

5	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sato (JP 2014/142224 A) in view of Yoshioka et al. (US 2014/0125429 A1) in further view of Kondou et al. (US 2015/0245490 A1).

Regarding independent claim 5, Sato teaches the current measurement device according to claim 1.
However Sato in view of Yoshioka does not explicitly teach wherein the shunt resistor performs current detection in an inverter circuit provided with a switching element.
However, Kondou teaches wherein the shunt resistor performs current detection in an inverter circuit provided with a switching element.. (Fig.1 Item 12 discloses a shunt resistor (12) and switching element 5 with inverter 3 in Paragraph [0047].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a shunt resistance type current sensor as taught by Sato in view of Yoshioka to further utilize an amplifier with signal lines on a circuit as taught by Kondou in order to raise signal level and to improve S/N ratio in Paragraph [0047]).

6	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sato (JP 2014/142224 A) in view of Yoshioka et al. (US 2014/0125429 A1) in further view of KANG et al. (US 2017/0212150 A1).

Regarding independent claim 7, Sato teaches the current measurement device according to claim 1.
However Sato in view of Yoshioka does not explicitly teach wherein the shunt resistor has a resistance value of not more than 0.1 mΩ.
However, KANG teaches wherein the shunt resistor has a resistance value of not more than 0.1 mΩ (Fig.6 Item 100 discloses a shunt resistor which  may use low resistance less than 1 Ω so as to prevent voltage drop and power loss in Paragraph [0002 & 0060]].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of a shunt resistance type current sensor as taught by Sato in view of Yoshioka to further utilize a shunt resistor with variation of the resistance value as taught by KANG in order to prevent voltage drop and power loss in Paragraph [0002]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868